Case: 09-50794     Document: 00511182422          Page: 1    Date Filed: 07/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 22, 2010
                                     No. 09-50794
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CLAYTON BOB BRYAN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:09-CR-68-3


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Clayton Bob Bryan has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Bryan has filed a response and motion for the appointment
of substitute counsel. Our independent review of the record, counsel’s brief, and
Bryan’s response discloses no nonfrivolous issue for appeal.
        The record does reveal a clerical error in the judgment. The judgment
should be corrected to reflect that Bryan was convicted and sentenced under 21

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50794     Document: 00511182422 Page: 2     Date Filed: 07/22/2010
                                  No. 09-50794

U.S.C. §§ 841(a)(1) and (b)(1)(A) and 846 rather than § 841(a)(1) and (b)(1)(C).
See F ED. R. C RIM. P. 36.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2. Bryan’s motion for the appointment of
substitute counsel is DENIED. See United States v. Wagner, 158 F.3d 901, 902-
03 (5th Cir. 1998). This matter is REMANDED for correction of the clerical
error pursuant to F ED. R. C RIM. P. 36.




                                           2